Title: To George Washington from a “Fellow Soldier,” 25 April 1795
From: “Fellow Soldier”
To: Washington, George


          25 April 1795. Sends GW a letter of advice and warning. The writer asks GW, “Why is it that the people already begin to express an uneasy solicitude for your honor? Why do the murmurs of a sullen discontent prevail among thousands who shed their blood in defence of your honor and reputation? … Whence does it proceed that men who are among your most ardent friends are obliged to defend your honor by imputing your errors to human fallibility? … The voice of the nation has lately agreed in attributing this charge to a visible cause. Do not be surprised, sir—it is believed that men in whom you repose unbounded confidence are laboring for your disgrace.” Any destruction of GW’s character would serve as “a powerful means by which to discredit all future attempts of oppressed nations, to break their shackles.”
          The writer proceeds to describe and delineate the activities of “a character in his measures and counsels, who threatens to embark you with him in a troubled sea, and to raise himself above your country, or to wreck your reputation and fortune along with his ambition.”
          The letter concludes: “It was he whose baleful intercourse and counsels, first cast a shade over your fame, whose vices and

influence, have precipitated you, from the highest pinnacle of human glory, and left the name of Washington to descend to posterity, with a lustre diminished in the cabinet from that splendor which it obtained in the field, as the manful asserter and greatest defender of the rights of oppressed nations and mankind.
          “Such, Sir, is the character to whom all the present evils of the country … whose career has been marked by an uniform effort to derogate from your reputation, and to exalt his own upon the wreck—Praying God that his ascendancy may no longer prevail.”
        